Title: April 1786
From: Washington, George
To: 




Saturday 1st. Thermometer at 34 in the Morning—34 at Noon and 32 at Night.
A very disagreeable mixture of Rain and fine hail fell all day, with a fresh and cold No. easterly wind. Towards night and in the Night it snowed. Few days or Nights this year have been more inclemt. and disagreeable than this.
 


Sunday 2d. Thermometer at 31 in the morning—40 at Noon and 41 at Night.
A very hard frost this Morning; Water & wet Ice frozen and

day cold—Wind hard at No. West and weather clear—Snow which fell in the Night had drifted so as not to tell the depth of it easily. All the blossoms & young foliage much injured, and the forward fruit (if no more) entirely destroyed.
Just after dinner Mr. Fendall came in, and about Sun down a Doctr. Middleton—both of whom stayed all night.
 


April 3d. Thermometer at 36 in the Morng.—50 at Noon and 50 at Night.
A hard frost this morning & a good deal of Ice—Wind Southerly and clear till the afternoon, when it shifted to the East and lowered.
Mr. Fendall went away before Breakfast and Mr. Wallace & Doctr. Middleton soon after it.
Lund Washington dined here. Snow chiefly dissolved—ground very wet and unfit to stir.
Planted  stocks of the imported haw thorn—brought by Mr. G. A. Washington from Mr. Lyons—in the inclosure below the Stable—also, 4 of the yellow Jessamine by the Garden gates.
Tryed my Jack to day to a Mare that was horsing but he would not cover her. Mr. Griffith came.
 


Tuesday 4th. Thermometer at 45 in the morning—49 at Noon and  at Night.
Little wind, but very cloudy in the morning, and before 10 oclock it began to Rain; and continued to do so moderately all day and till we went to bed from the East.
Sent my Seins and People to the Fishing landing at the ferry, but no hand was made of Fishing.
Planted 6 of the pride of China brought from Mr. Lyons by G. A. Washington in my shrubberies in front of the House—3 on each side the right & left walks between the Houses & garden gates and also the two young trees sent me some time ago by Mr. Griffith, to which no name had been given. These latter were planted, one on each side of the Right & left walks—near the garden gates on the hither or Et. side.
 


Wednesday 5th. Thermometer at 45 in the Morning—45 at Noon and 44 at Night.
Wind at No. West or more northerly all day and raining and mizzling without intermission—being very disagreeable and the ground very wet.

Fanned all the heated Corn to day. The trouble this Corn has occasioned to preserve it from entire destruction is equal to the worth of it. To prevent its receiving some damage & getting musty I have not been able to do.
Hauling the Sein again to day to no great effect.
 


Thursday 6th. Thermometer at 42 in the Morning—52 at Noon and 54 at Night.
Very clear all day and upon the whole pleasant though the Wind blew pritty fresh and cool in the Morning from the No. West—but shifting to the Southward it grew calm in the afternoon.
Mr. Griffith went away after breakfast and I rid to my Plantations at the ferry Dogue run & Muddy hole.
Transplanted 46 of the large Magnolio of So. Carolina from the box brought by G. A. Washington last year—viz.—6 at the head of each of the Serpentine Walks next the Circle—26 in the Shrubbery or grove at the South end of the House & 8 in that at the No. end. The ground was so wet, more could not at this time be planted there.
Took the covering off the Plants in my Botanical garden, and found none living of all those planted the 13th. of June last, except some of the Acasce or Acacia, flower fence, and privy & of these it was doubtful.
The Guinea grass shewed no signs of vegitation, and whether the root is living, is questionable.
None of the plants which were sowed with the seeds from China (a few of which had come up last year) were to be seen.
Whether these plants are unfit for this climate or whether covering & thereby hiding them entirely from the Sun the whole winter occasioned this to Rot, I know not.
Cut two or three rows of the Wheat of good hope, within 6 Inches of the ground, it being near 18 Inches high (the first sowing) and the blades of the whole singed with the frost.
 


Friday 7th. Thermometer at 50 in the morng.— at Noon and 52 at Night.
Rid to Muddy hole Plantation and finding the ground which had been twice plowed to make my experiments in there middling dry in some places, though wet in others, I tried my drill or Barrel plow; which requiring some alteration in the harrow, obliged me to bring it to the Smiths shop. This suspended any further operation with it to day.
No fish caught to day, of neither Herring or shad.

   
Set my Brick layer to getting sand & preparing for laying brick on Monday.
Mr. George Washington went to Alexandria and engaged 100,000 Herrings to Smith and Douglas (if caught) at 5/ pr. thousand.
 


Saturday 8th. Thermometer at  in the Morng.— at Noon and 44 at Night.
Lowering more or less all day and sometimes dropping. Wind South, So. Et., & more Easterly and at times pretty fresh. Towards Sun down the appearances of fair weather was more favourable.
Rid a little after Sun rise to Muddy to try my drill plow again which with the alteration of the harrow yesterday I find will fully answer my expectation and that it drops the grains thicker, or thinner in proportion to the quantity of Seed in the Barrel. The less there is in it the faster it issues from the holes. The weight of a quantity in the barrel, occasions (I presume) a pressure on the holes that do not admit of a free discharge of the Seed through them—whereas a small quantity (sufficient at all times to cover the bottom of the barrel) is, in a manner sifted through them by the revolution of the Barrel.
I sowed with the barrel today, in drills, about 3 pints of a

white well looking Oat, brought from Carolina last year by G. A. Washington in 7 rows running from the path leading from the Overseers Ho[use] to the Quarter to the West fence of the field where the ground was in the best order. Afterwards I sowed in such other parts of the adjoining ground as could at any rate be worked the common Oat of the Eastern shore (after picking out the Wild Onion) but in truth nothing but the late Season could warrant sowing in ground so wet.
None of the ground in wch. these Oats were sown had received any improvement from manure—but all of it had been twice plowed, and then listed—after which the harrow had gone over it twice before the Seed harrowing. This, had it not been for the frequent rains &ca. which has fallen would have put the ground in fine order.
Transplanted as many of the large magnolio into the Grove at the No. end of the Ho[use] as made the number there 
Also transplanted from the same box, 9 of the live Oak—viz., 4 in the bends of the lawn before the House and five on the East of the grove (within the yard) at the No. end of the House.
Plowed up my last years turnip patch (at home) to Sow Orchard grass Seeds in.
No fish caught to day.
 


Sunday 9th. Thermometer at 44 in the Morning— at Noon and  at Night.
Lowering more or less all day. In the morning there were great appearances of Rain. About Noon it brightened up a little but in the evening it grew cloudy again and a large circle appeared round the Moon between 9 and 10 Oclock at Night. The Wind was at So. Et. and E.So. Et. all day and at times pretty fresh.
Mr. Dalby of Alexandria came here to dinner, and returned afterwards. In the Afternoon Doctr. Stuart and his Sister arrived and stayed all night.


   
   Philip Dalby came to enlist GW’s support in recovering a slave. While visiting in Philadelphia, Dalby’s servant had been lured away by a group of Quakers organized for the purpose of freeing slaves brought to that city. Dalby inserted a long notice in the Alexandria newspaper warning the general public of this “insidious” practice of the Quakers (Va. Journal, 30 Mar. 1786) and was at this time going to Philadelphia to petition the Pennsylvania assembly for the return of his property. GW wrote to Robert Morris: “If the practice of this Society of which Mr. Dalby speaks, is not discountenanced, none of those whose misfortune it is to have slaves as attendants, will visit the city if they can possibly avoid it” (12 April 1786, DLC:GW). He added that although he deplored the institution of slavery,

its abolition must come through legislative authority. Dalby’s suit was successful and he recovered his slave (Robert Morris to GW, 26 April 1786, DLC:GW).



 


Monday 10th. Thermometer at 42 in the Morning—50 at Noon and 46 at Night.
Cold and raw Northerly wind blew all the forenoon, and in the afternoon shifted Easterly & was not much pleasanter.
Began my brick work to day—first taking away the foundations of the Garden Houses as they were first placed, & repairing the damages in the Walls occasioned by their removal. And also began to put up my pallisades (on the Wall).
Compleated Sowing with 24 quarts the drilled Oats in the ground intended for experiments at Muddy hole; which amounted at 38 Rows ten feet apart (including the parts of rows sowed on Saturday last). In the Afternoon I began to sow Barley, but finding there were too many Seeds discharged from the Barrel, notwithstanding I stopped every other hole, I discontinued the sowing until another Barrel with smaller holes cd. be prepared. The ground in which these Oats have been sowed and in which the Barley seeding had commenced—has been plowed, cross plowed, listed (as it is called, that is 3 furrow ridges) and twice harrowed before the drill plow was put into it. With this the furrow is made & the seed harrowed in witht. manure afterwds.
Began also to sow the Siberian Wheat which I had obtained from Baltimore, by means of Colo. Tilghman, at the Ferry Plantation in the ground laid apart there for experiments. This was done upon ground which, sometime ago, had been marked off by furrows 8 feet apart, in which a second furrow had been run to deepen them. 4 furrows were then plowed to these, which made the whole 5 furrow Ridges. These being done some time ago, and by frequent rains prevented Sowing at the time intended had got hard. I therefore before the Seid was sowed, split these Ridges again, by running twice in the same furrow—after wch. I harrowed the ridges and where the ground was lumpy run my spiked Roller with the Harrow at the tale, over it—wch. I found very efficacious in breaking the clods & pulverizing the earth; and wd. have done it perfectly if there had not been too much moisture remaining of the late rains: after this harrowing, & rolling where necessary, I sowed the Wheat with my drill plow on the reduced ridges in rows 8 feet apart—but I should have observed that, after the ridges were split by the furrow in the middle, and before the furrows were closed again by the harrow—I sprinkled a little dung

in them. Finding the barrel discharged the Wheat too fast; I did, after sowing 9 of the shortest (for we began at the furthest corner of the field) rows, I stopped every other hole in the barrel, and in this manner sowed 5 Rows more, & still thinking the seed too liberally bestowed, I stopped 2, & left one hole open, alternately, by which 4 out of 12 holes only, discharged Seeds; and this, as I had taken the strap of leather off, seemed to give Seed enough (though not so regular as were to be wished) to the ground.
Doctr. Stuart and his Sister left this after breakfast (passing through Mary land) to his fathers from whence the Doctor is to proceed to Richmond.


   
   foundations of the garden houses: GW was in the process of enlarging his upper and lower gardens. The north and south walls of each garden were extended westward in an inward curve to a point where they converged. At this point in each garden, GW rebuilt an octagonal garden house.



 


Tuesday 11th. Thermometer at 40 in the Morning—52 at Noon and 52 at Night.
Wind at No. Et. all day, and at times pretty fresh—raw and disagreeable. Towards evening it lowered a good deal, & the Sun set in a bank.
Sowing the Siberian Wheat to day, as yesterday, at the ferry.
And sowed 26 rows of Barley (except a little at each end wch. was too wet for the ground to be worked) at Muddy hole; below, & adjoining to the Oats. This was done with 12 quarts of Seed, and in the manner, and in ground prepared as mentioned yesterday. The ends of these rows are to be sowed as soon as the ground is in order for it.
Rid to the Fishing Landing, where 30 odd shad had just been caught at a haul. Not more than 2 or 3 had been taken at one time before, this spring. And from hence I went to Muddy hole & river Plantations; at the last of which the Overseer after 3 plowings & 3 harrowings—had begun to sow in drills three feet apart, & abt. nine Inches asunder in the Rows, the Seed (without name) saved from those given to me by Colo. Archibd. Cary last year.
In the Section in my botanical garden, next the House nearest the circle, I planted 4 Rows of the laurel berries in the grd. where, last year I had planted the Physic nuts &ca.—now dead & next to these in the same section are  rows of the pride of China. The Rows of both these kinds are 16 inches asunder & the Seeds 6 inches apart in the Rows.
Perceived, the last Sowed Oats at Dogue Run and those wch. had been sowed in the Neck, were coming up.
 



Wednesday 12th. Thermometer at 42 in the Morng.—55 at Noon and 50 at Night.
A Brisk wind all day from the No. Et.—cold & raw, with appearances of a change of Weather especially towards evening when it lowered very much.
Rid to the fishing Landing, ferry, Dogue Run, and Muddy hole plantations.
Finished at the first, Sowing the ground intended for experiments, with the Siberian Wheat. This spot contained 16 a[cres] 1 R[od] 24 P[erches]—Including the fodder Ho[use] &ca. which would reduce the cultivated Land to 10 acres at most. To sow these it took about 18 quarts of Wheat.  of the last rows had no dung in them and those adjoining for  back were only manured in the poorest parts. The last rows were listed wholly as they were too hard baked for the harrow & roller notwithstanding the middle furrow, to make much impression on them.
At Dogue Run I set the plows to listing the ground which had before been listed, in order to commence my experiments there on Friday. Began in the first long row by Wades houses.
At Muddy hole, I sowed two rows of the Albany Peas in Drills 10 feet asunder (the same as the Oats and Barley) but conceiving they could not, for want of support, be kept [pre]vented from falling when they shd. come near their growth I did not incline to sow any more in this way but to put all the ground between these two rows and the fence along the Road in broadcast. The ground in which these Peas were sowed was managed exactly as that had been in which the Barley & Oats (at this place) was.
Next, adjoining the Oats, on the upper, or South side, I plowed 10 Rows for Tarrots two deep furrows in the same place for each over and above all the plowings, & harrowings which the Barley &ca. had received—In the alternate rows—beginning at the second from the Oats—I sprinkled dung all along in the bottom of the furrows, and covered it with the earth which had been thrown out of them, with Hoes. The same was done with the rows in which there was no dung. This was done to try: first, how this kind of land; and management would do for Carrots and next the difference between manuring in this manner which was pritty liberal and without. On the top of the ridge, made over the furrow, I directed 2 or 3 Seeds to be dropped in a place at the distance of 10 Inches from each other and to be scratched in with a thorny bush.
Planted in the No. West section of my Botanical Garden 5 rows

more of the seeds of the pride of China in the same manner those were done yesterday.


   
   rows for tarrots: GW inadvertently wrote “tarrots” for carrots. He had a choice of two varieties of Daucus carota, the orange and the red horn, and used both varieties as a field crop important in his rotation plan to produce feed for livestock.



 


Thursday 13th. Thermometer at 44 in the Morning—56 at Noon and 52 at Night. A high, cold, and disagreeable wind from the No. East blew all day and the Sun for the most part hid.
Rid to Muddy hole and river Plantations. The Carrots at the first were sowed as directed yesterday and at the latter I began to Sow Oats in Rows ten feet a part in grd. managed in the following manner. 1 Marked off with single furrows. 2 another, and deep furrow in this. 3. four bouts to these. 4. plowed agn. in the same manner. 5. a single furrow in the middle of these. 6. Dung sprinkled in this furrow—7 the great harrow over all these and 8th. the Seed sowed after the harrow with the drill or barrel plow, & harrowed in with the harrow at the tale of it. Note—It should have been observed that the field intended for experiments at this Plantation is divided into 3 parts, by bouting Rows running crossways and that dung and the last single furrow are (at least for the present) bestowed on one of these only—viz. that part which is most westerly, or nearest the Barn.
Doctr. Craik, & Mr. & Mrs. Lund Washington dined here—the first stayed all Night.
 


Friday 14th. Thermometer at 42 in the Morning—64 at Noon and  at Night.
Clear Morning with the wind at No. East, but neither very fresh nor cold. Afterwd. Southly. & warm.
Doctr. La Moyeur sent for his Black horse & Chaise which his Servant carried away to day.
Doctr. Craik went to Alexanda. after breakfast & returned again at Night.
Rid to my Plantations at Muddy hole, Dogue Run, and ferry in the forenoon and walked to that in the Neck in the Afternoon. At the first I finished sowing the Barley rows and harrowed the ground intended for the Albany Peas in broadcast. At the next I began to sow the remainder (14 qts.) of the Siberian Wheat, which was left at the Ferry and began to Run deep furrows in the Middle & to make five furrow ridges in a piece of the corn grd. for Carrots. At the ferry I ordered a piece of ground to be plowed

for Corn & Potatoes and in the Neck after sowing 24 rows of Oats upon a Dunged furrow, I ordered the discontinuance, and to begin sowing Barley adjoining.
Sowed, or rather planted at this place, 11 Rows of the Seeds saved from those had last year from Colo. Archd. Cary and 35 rows (next to them) of Rib-grass Seed. These rows were 3 feet asunder, and the Seeds (3 or 4) dropped at about 1 foot apart, in the rows.


   
   Dr. Jean Pierre Le Mayeur wrote GW, 10 April 1786, that his servant was coming to relieve GW “from the trouble of my Black horse” which was being kept at Mount Vernon (DLC:GW).



 


Saturday 15th. Thermometer at 56 in the Morning— at Noon and  at Night.
Clear all day—Wind Easterly in the Morning, & Southerly in the Evening & rather cool.
Rid to Alexandria to a meeting of the Directors of the Potomack Company, who had advertised their intention of contracting on this day with whomsoever should bid lowest for the Supplying the Companys Servants with Rations for one year. A Mr. Abel Westfall of Berkeley having done this the Contract was made with him accordingly. Dined at Mr. Lyles’s tavern and returned in the Evening, when I found Mrs. Stuart and her Children and Mr. Arthur Lee here.
In my way to town, I passed through Muddy hole & Dogue Run Plantations. At the first I ordered the ground which was harrowed yesterday for Pease to be sowed with 6 Bushels—which was accordingly done, and harrowed it. The qty. was but little more than an acre & an half.
Finished at the latter, sowing the Siberian Wheat in 34 rows. This ground had been only twice plowed into 5 furrow ridges and then harrowed, before seeding; 8 of the first rows, counting from Wades Houses had been rolled; but wanting the Oxen to Cart dung I was obliged to discontinue the rolling. These workings, with the harrowing at the tale of the barrel plow, did not put the ground by any means in such order as it ought to be for this grain—but the wet Spring, and late Season, would not allow me to do more to it.
Sowed in the Neck, 23 rows of Burnet Seed, in part of what was intended there, along side the rib grass. This was put in exactly as the rib-grass & other grass were—that is in rows 3 feet asunder & about 1 foot apart in the rows.

Plowed a piece of ground containing two acres, at the ferry plantation, for the purposes of drilling Corn, & planting Irish Potatoes in it. This was plowed flush & intended to be cross plowed.


   
   Abel Westfall served in 1776 and 1777 as a captain in Rev. Peter Muhlenberg’s 8th Virginia Regiment, which was made up mostly of Germans from the Shenandoah Valley (WUSTKlaus Wust. The Virginia Germans. Charlottesville, Va., 1969., 80). mr. lyles’s tavern: Henry Lyles had died 12 days earlier (Va. Journal, 6 April 1786).



 


Sunday 16th. Thermometer at 46 in the Morning—64 at Noon and 67 at Night.
A brisk Southerly wind all day and at times much appearances of rain, but none fell.
Mr. Lee went away after breakfast.
Very few fish caught yet at my fishery at the ferry.
 


Monday 17th. Thermometer at 58 in the Morning— at Noon and 58 at Night.
Morning clear and warm, with very little wind. About 10 Oclock it began to lower, and about 2 there were great appearances of rain but the Wind getting to No. West & blowing pretty fresh they all vanished.
Went up to Alexandria to an election of Delegates to represent this County; when the suffrages of the people fell upon Colo. Mason and Doctr. Stuart—on the first contrary to, and after he had declared he could not serve and on the other whilst he was absent at Richmond. Captn. West who had offered his Services & was present, was rejected. The votes were—for Colo. Mason 109—for Doctr. Stuart 105 and for Captn. West 84.
Returned home in the evening.
 


Tuesday 18th. Thermometer at 52 in the Morning—58 at Noon and  at Night.
Wind at No. West—pretty fresh & cool—cloudy also without much signs of Rain.
Rid to Muddy hole—Dogue Run & ferry plantations; & to the fishing Landing. At the first they had begun to plant the Irish Potatoes in drills; 4 rows were allotted for this purpose 2 whereof had a handful of dung put upon each set—which were at the distance of one foot in the rows. The other 2 Rows were planted at the same distance, and in the same manner excepting in the article of manure there being none in the Rows. At Dogue Run I

began to sow barley in drills, next the Siberian Wheat and had (beginning at the meadow fence, & extending towards the old Houses) sowed 11 Rows (long & short) in Carrots; 6 of which, beginning with the first and so on alternately, were dunged; the others not. At the Ferry plantation little progress had been made in breaking up the ground for Potatoes &ca. it being hard occasioned by the late drying & baking winds. At the Fishing landing little success had attended the Seins.
One of Mr. Rawlins workmen (who came here on Saturday last in the Baltimore packet) began lathing my New Room.
In the evening Mr. Danl. Brent and Mr. Wm. Stuart came in and stayed all night.
Sent my Boat to Alexandria this evening in order to bring down Flagstones & Fish Barrels &ca.

   
   
   Mr. Daniel Brent is probably Daniel Carroll Brent (1759–1814), of Prince William County, a son of Eleanor Carroll Brent and William Brent (1733–1782), of Richland, Stafford County. flagstones: These were the flagstones for the piazza, procured for GW by John Rumney (see 9 May 1785).



 


Wednesday 19th. Thermometer at 50 in the morning—62 at Noon and 60 at Night.
Calm and warm in the forenoon. What little [wind] there was came from the Southward. In the afternoon the wind sprung up—but not fresh from the East.
Rid to my Ferry Plantation, and walked into the Neck. At the first few fish were caught. At the latter I found (including what was sowed yesterday and Saturday) 50 rows of Burnet Seed planted along side, and in the same manner of, the rib grass & that they had begun to sow the Sainfoin Seed. Sowing Barley yesterday & this day, at this plantation 30 Rows of which had been put in before I got there every other one of which had a slight sprinkling only of dung not being able to get it out fast enough to manure every row.
Mrs. Stuart and her Children went away immediately after breakfast—as did Mr. Brent & Mr. Stuart.
A Mr. Chavillie & another Gentleman (the first introduced by the Governor) came just as we had done breakfast & after one had been got for them proceeded on their journey to the Northward.
Before dinner, Mr. Rollins and a Mr. Tharpe came here; the first being the undertaker of my New Room intended to commence the Work, and then to leave it under the conduct of the latter which I objected to for reasons which I assigned him; he

therefore determined to return & come back prepared to attend to it himself.
My Muddy hole People having compleated all the work that was to do except with the Plows before Corn planting in the common way, came to get the New ground in front of the House in order for that grain by fencing &ca.
Major Washingtons Charles returned from New Kent with the Calves & Jenny he went for.


   
   Jean Auguste Marie Chevallié (1765–1838), born in Rochefort, France, was the son of Pierre François and Jeanne Esther Charlot Chevallié. The elder Chevallié was an agent for Beaumarchais in furnishing supplies for Virginia during the Revolution. After he failed to receive full payment for his services, he sent his son, Jean Auguste, to America, armed with letters from the French government and from prominent Frenchmen, to press his claims (Jean Auguste Marie Chevallié to James Madison, 27 Aug. 1785, MADISONWilliam T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91., 8:358). Eventually Jean Auguste was successful in collecting the debt (Chevallié to Jefferson, 19 Jan. 1787, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 11:55). A few years later, he left France and settled permanently in Richmond where he became a partner in the Gallego Mills (RICHMONDValentine Museum. Richmond Portraits in an Exhibition of Makers of Richmond, 1737–1860. Richmond, Va., 1949., 36–37).


   
   
   Richard Tharpe (Thorpe), a stucco artisan, was the “principal workman of the ornamental parts” of the New Room (GW to Sir Edward Newenham, 10 June 1786, DLC:GW). He had probably recently arrived from Ireland. Tharpe’s name had been first mentioned to GW by Sir Edward Newenham of Ireland in 1785, at which time GW had not heard of his arrival in this country. Tharpe’s work was satisfactory, and GW later hired him to do additional plaster work on the mansion and to repair the lathing (GW to Newenham, 25 Nov. 1785 and 10 June 1786, DLC:GW; see entry for 9 June 1786).



 


Thursday 20th. Thermometer at 50 in the Morning—50 at Noon and 48 at Night.
Wind fresh but not hard at No. Et. all day and very cloudy, sometimes dropping Rain.
Rid to Muddy hole, Dogue run and ferry Plantations and to the fishery at the latter.
Finished Sowing 50 Rows of Barley in drills, at Dogue run, which took 35 quarts of Seed. The ground for this grain was twice plowed into 5 furrow ridges (or twice listed as it is called)—then rolled with the spiked roller—after which it was harrowed, then sowed with the Barrel plow, & the grain harrowed in with the small harrow at the tale of it. Next adjoining to the Barley I left 40 rows for the common country Pea and then began to plow 10 Rows for Potatoes wch. I directed to be managed in the same manner, previous to setting, with those for the Barley with the addition of a furrow after harrowing, to plant the Potatoes which are to be covered with the plow. These Potatoes are to be planted

without dung because it could not be got out in time, the Oxen being employed with the Roller.
The Shad began to Run to day, having caught 100, 200 & 300 at a drought.
My Jack covered a she Mule to day—after which two Mares.
My Boat which went up the day before yesterday, returned this evening only—being detained by the north East wind.
Mr. Battaile Muse came here before dinner on business respecting the Collection of my rents and with his accts. wch. were just looked at, but not settled.
My People from the Ferry began to work in the New ground in front of the House to day.
Sowed a Bushel of Orchard Grass seed (given to me by Wm. Fitzhugh Esqr. of Chatham) in my last years Turnip patch at the home house. The qty. of ground might be about  of an acre. The grd. in which these Seeds were sown had been twice plowed—chopped over & the clods broken with Hoes and twice harrowed afterwards: the Seeds were scratched in with a light Bush.


   
   my rents: see entry for 4 Sept. 1784, n.1.



 


Friday 21st. Thermometer at 48 in the Morning—48 at Noon and 48 at Night.
Drizzling till about 6 Oclock when it began a constant slow & moderate Rain with the Wind from No. Et. all day.
About Noon, one James Bloxham, an English Farmer from Gloucestershire arrived here with letters of recommendation from Colo. Fairfax (& others to him) consequent of my request to him to enquire after such a person.


   
   Brought from England on the recommendation of Fairfax, James Bloxham signed an agreement with GW to serve as “Farmer and Manager” at 50 guineas a year, with house, provisions, and an extra 10 guineas to bring his family from England. Neither party to the agreement seemed entirely satisfied at first. GW wrote Arthur Young that Bloxham seemed to be a plain and honest farmer, but that his ability to manage a large farm was questionable. Bloxham wrote home that the plows were shocking, the farm hands disagreeable, and “it is impossible for any man to Do Bisness in any form” (Bloxham to William Peacey, 23 July 1786, ABBOTTWilbur Cortez Abbott. “James Bloxham, Farmer.” Proceedings of the Massachusetts Historical Society 59 (1925–26): 177–203., 188–89).



 


Saturday 22d. Thermometer at 50 in the Morning—56 at Noon and 56 at Night.
In the Night there fell a great deal of rain, with some thunder & lightning which put a stop to plowing and indeed most other workings of the Earth.

Morning Mizzling till about Noon, when it broke away without much wind which still hung to the Eastward. It was also tolerably warm and pleast.
Rid to the Plantations at Muddy hole, Dogue Run and Ferry. At the first fixed my Barrels for Planting Corn and Pease—but the ground was too wet to use them. The heavy Rain last night had washed all the Albany Pease which had been sowed in broad cast out of the ground. Those which had been sowed a day or two before in Drills were coming up as the Oats & Barley also were.
At the Ferry Plantation the Siberian Wheat was here & there coming up.
At the Neck Plantation finished before the Rain sowing all my Barley  Rows with  quarts. Also finished Sowing the Burnet & Saintfoin  Rows of the former and  of the latter part of which were short and having some of these Seeds and those of the rib grass left I sowed 8 of the Intervals of these with it in broad Cast—11 ditto of the Saintfoin and 3 ditto of the Burnet in the same manner. Very little fish caught to day or yesterday.
Colo. Fitzhugh and his Son Willm. came here in the Afternoon.
 


Sunday 23d. Set off after breakfast, on a journey to Richmond—to acknowledge in the General Court some Deeds for Land sold by me as Attorney for Colo. George Mercer which, it seems, could not be executed without. Dined at Dumfries and lodged at Stafford Court House.
Very cloudy all day with but little wind and that from the Eastward.
 


Monday 24th. A good deal of rain having fallen in the Night, and it continuing to do so till after 6 oclk. I was detained till near seven—when I set out, dined at my mothers in Fredericksburgh & proceeded afterwards to, and lodged at General Spotswoods.
Until Noon the day was Missling, & sometime Raining which it also did in the night—but being warm, vegitation was much promoted—Wind Easterly.
Conversing with Generl. Spotswood on the growth, and preservation of the Pumpion, he informed me that a person in his Neighbourhood who had raised of them many years has preserved them by splitting them in two—taking out the inside and then turning the rind part up (placed on rails or poles) for two or 3 days to dry—after wch. they were packed in straw—a layer of one,

and a layer of the [other] alternately—by which means they keep well through the Winter.


   
   pumpion: Cucurbita pepo, pumpkin, a field crop which GW used as winter feed for cattle, planted either between rows of corn or along with root crops.



 


Tuesday 25th. Set out from General Spotswoods about Sun Rising and breakfasted at the Bowling green.
Where, meeting with Mr. Holmes (a neat, and supposed to be a good farmer) I was informed by him that from experience he had found that the best method of raising clover (in this Country) was to sow it on Wheat in Jany. when the ground was lightly covered with snow having never failed by this practice—whereas fall sowing is often injured by wet, and frost and Spring sowing by drought.
Dined at Rawlins and lodged at Hanover Court House.
The forepart of the day was clear and warm, but the latter part was showery and cooler—Wind westerly but not much of it.


   
   In 1774 John Hoomes, a descendant of one of the first families to settle in Caroline County, received a license to operate an ordinary “in his new buildings at Bowling Green” (CAMPBELL [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 13, 219, 413). One year after this visit by GW, Hoomes entertained Samuel Vaughan, an English agriculturist and a friend of GW’s, who noted that “Mr. Homes who furnished the Stages owns the Bowling green. His farm is in small enclosures well fenced a ditch & rows of handsome red ceder in the fence, kept neat & in prime order. The best cultivated of any on the road” (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 43).



   
   rawlins: probably the tavern GW had earlier referred to as “Clarkes” (see entry for 4 May 1785). Rawlins may have been the tavern keeper in 1786. In 1781 a French officer referred to the “very fine and large inn” located at Hanover Court House (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:101).



 


Wednesday 26th. Left Hanover Court Ho[use] about Sun rise; breakfasted at Norvals tavern and reached Richmond about Noon. Put up at Formicalo’s Tavern, where by invitation, I dined with the Judges of the General Court.
Morning cloudy & not much wind, but between 8 and 10 Oclk. it came out fresh from the No. Wt.; and died away again about Noon.
Meeting with Mr. Thos. Newton of Norfolk, he informed me that Mr. Neil Jameeson late of that place, now a merchant in New York, was Executor of Jno. Shaw (also of Norfolk) who was possessed of the Books of Messrs. Balfour & Barraud & to whom he advised me to apply, thinking it probable that I might obtain, a

list of the Ballances due to that House and thereby recover what was due to me therefrom.


   
   norvals: probably the ordinary in Hanover County situated on the stage road about 12 miles north of Richmond. In 1787 Samuel Vaughan referred to this ordinary as “Nevils” (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 44).



   
   Serafino Formicola (Formiculo, Formicalo, Formicula), reputedly a “Neapolitan who came to Virginia with Lord Dunmore, as the latter’s maitre d’hotel,” moved his tavern business from Williamsburg to Richmond in 1780, where the next year he “opened tavern” on the southeast corner of Main and Fifteenth streets, and where, during assembly days, “Generals, Colonels, Captains, Senators, Assembly-men, Judges, Doctors, Clerks, and crowds of Gentlemen, of every weight and calibre and every hue of dress, sat all together about the fire, drinking, smoking, singing, and talking” (CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 2:428; Va. Gaz., D&N, 24 Feb. 1781; HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 118; SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 2:64). Later in the decade Formicola moved to the Eagle Tavern at Main and Twelfth streets (DUMBAULDEdward Dumbauld. Thomas Jefferson, American Tourist: Being an Account of His Journeys in the United States of America, England, France, Italy, the Low Countries, and Germany. Norman, Okla., 1946., 46).



   
   Thomas Newton, Jr., a merchant, dealt with GW’s flour and acted as GW’s agent in Norfolk. This meeting was probably prearranged (see GW to Thomas Newton, Jr., 3 Sept. 1785, GW to Neil Jamieson, 20 May 1786, DLC:GW). Neil Jamieson, earlier one of the leading merchants in Norfolk, fled Virginia during the Revolution (SOLTOWJames H. Soltow. The Economic Role of Williamsburg. Williamsburg, Va., 1965., 89–94). In 1793 GW recorded what was due him from Balfour & Barraud as £1,768 17s. (LEDGER CGeneral Ledger C, 1790–1799. Morristown National Historical Park, Morristown, N.J., 3). Before the Revolution, GW had sold flour to James Balfour (d. 1775) and Daniel Barraud, merchants of Norfolk (Va. Gaz., P, 14 April, 14 July, 25 Aug. 1775; and see 4 Jan. 1775).



 


Thursday 27th. Acknowledged in the General Court a Deed to James Mercer Esqr. for the Lotts he and I bought at the Sale of his deceased Brother Colo. George Mercer and received a reconveyance from him of my part thereof.
Road with the Lieutt. Govr. Randolph, the Attorney General, and Mr. George Webb, to view the cut which had commenced between Westham and Richmond for the improvement of the Navigation of James river. Going late, and returning to dinner left but little time to view the work, or to form a judgment of the plan of it.
Dined, and spent the evening at the attorneys. Lodged again at Formicalos.

   
   
   As president of the Council of State (1783–88), Beverley Randolph (1754–1797), of Cumberland County, acted as lieutenant governor in the absence or indisposition of the governor. His cousin Edmund Randolph was attorney general of the state 1776–86. George Webb (b. 1729), who lived in the Bassett-Dandridge-Custis neighborhood in New Kent County, served as treasurer of Virginia during the Revolution and was appointed to the Virginia Council of State in 1780 (MCILWAINEH. R. McIlwaine, ed. Official Letters of the Governors of the State of Virginia. 3 vols. Richmond, 1926–29., 2:123; Va. Mag., 25:100).



   
   In Aug. 1785 the James River Company was formed to open navigation of

that river above the falls at Richmond, for which several canals were cut (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 11:450–62).



 


Friday 28th. Left Richmond about 6 Oclock—breakfasted at Norvals—Dined at Rawlins and lodged at the Bowling.
This Morning, as yesterday, was perfectly clear, warm and pleasant. Yesterday however, was calm. To day the Wind blew fresh from the So. West & in the afternoon became cloudy with great appearances of Rain a few drops of which fell, but in the evening it cleared and turned cooler.
 


Saturday 29th. Set out from the Bowling green a little after Sun-rising—breakfasted at General Spotswoods—Dined at my Sister Lewis’s in Fredericksburgh and spent the evening at Mr. Fitzhughs of Chatham.
One of my Chariot Horses having got lame going to Richmond, but forced back to Genl. Spotswoods (not however without much difficulty) was left there with a Servant who was ordered to proceed with him or a horse which Genl. Spotswood would lend in two days.
Wind being fresh at No. West it was clear and cool to day.
 


Sunday 30th. Set off about Sun rising from Mr. Fitzhughs—breakfasted at Dumfries and reached home to a late Dinner.
Where I found 3 of Mr. Rawlins Men; two of whom (one a Mr. Tharpe, director of the work) had been since Sunday last; & had employed many hands in preparing Mortar & other materials for them. That the Fishing (especially at the home house wch. had been discontinued on acct. of the failure of the Sein) had not been successful—That Colo. Gilpins Scow had been sent up on Monday last—That the Rains had retarded the plows a good deal and had prevented Sowing Pease—or planting Corn. That the Irish Potatoes had been planted on Tuesday last at Dogue Run, though the ground was wet, to prevent the rot destroying them all; the wetness of the ground prevented the use of the roller in this operation, but the want of it was supplied by Hoes, to break the clods—That the Timothy Seed intended for the Oat ground at Dogue run had been sowed on it (and for want of the roller had been scratched in with a Bush, which was wrong, as the Oats were thereby torn & injured)—That the Neck people had, on Wednesday last, finished drilling the Barley at that place in 66 rows—every other of which had a sprinkling of Dung in the middle furrow—That my drilled Wheat from the Cape had been

propped to prevent its lodging—That the common Chesnut (which it is apprehended are spoiled) was planted below the hops on thursday last—That the Irish Potatoes had been planted at the River plantation on thursday last in ten rows—each alternate one being dunged as those at Muddy hole were—That the ground which had been prepared for Flax was sown therewith on Friday last and harrowed in—then with clover seed and the whole rolled—That 14 rows of the live & Water Oak Acorns had been planted on the same day in my botanical garden but it was not expected that any, or very few would come up—That every other row of Corn in the cut intended for experiments at Muddy hole was planted by the Drill plow with the early Corn from New York and that all the Peas (consisting of two kinds) had been planted at the same place and in the same cut—That When the worked ground was too wet to stir, or touch the plows were employed in listing for Corn and lastly that the Mercury during my absence had stood thus—viz.




Morng.
Noon
Night


23d.
Sunday
54
60
58


24.
Monday
53
60
59


25.
Tuesday
56
68
66


26.
Wednesday
62
69
66


27.
Thursday
66
69
64


28.
Friday
64
70
68


29.
Saturday
63
67
60


30.
Sunday
52
60
59




   
   below the hops: Humulus lupulus, common or European hop used in brewing. GW had a plot set aside for these plants which in his entries for 13 and 18 April 1785 he calls a “hop enclosure.” Among his miscellaneous agricultural papers is a page of notes on the cultivation of hops which he had extracted from a printed source (DLC:GW).



